CHIASSON, Judge.
Appellant, Republic National Life Insurance Company, seeks review of the trial judge’s action revoking an order of executo-ry process and enjoining the sale of property on which mortgage foreclosure proceedings had been instituted. We reverse.
Appellee, Hospital Investors, Inc., sought and obtained a preliminary injunction enjoining the sale on the basis of an alleged discrepancy relative to the due date of the first installment payment. The sale and assignment with mortgage and the mortgage note, both of which are dated March 16, 1978, contained December 1, 1978 as the due date for the first installment payment. A corporate resolution of Republic National Life dated December 14, 1977, which was made a part of the sale with mortgage, authorized the sale and provided for a twelve month moratorium on the mortgage payments.
A resolution of Hospital Investors, Inc., dated December 12, 1977, authorized the purchase and the execution of the mortgage and the mortgage note.
Upon the execution of the necessary papers, some three months later, the parties therein agreed that December 1,1978 would be the date for the payment of the first installment and no discrepancy exists between the note and the mortgage containing a confession of judgment.
The resolution of Republic National Life was necessary for the execution of the sale, but is not necessary for use of executory process. C.C.P. art. 2635. The resolution of the seller adopted in December, 1977, showed an intent of the seller to allow the first payment to become due in December, 1978. We are convinced that the note and mortgage finally executed in March, 1978, was in accord with the intent of that resolution. Under these facts the provisions of the resolution cannot be used to vary the content of the note and mortgage.
For these reasons the judgment of the trial court is reversed and the preliminary injunction is recalled and vacated. The case is remanded to the trial court for further proceedings.
Appellee is to bear all cost of this appeal.
REVERSED, RENDERED AND REMANDED.